          Case 1:11-cr-00678-RJS Document 23 Filed 01/28/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


        -v-                                                       No. 11 Cr. 678 (RJS)
                                                                        ORDER

ANTHONY NORTHINGTON,

                              Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

       On January 25, 2021, the Court issued a summons for Supervisee Northington to appear

before the Court at 10:00 a.m. on February 9, 2021, to address the specifications of Mr.

Northington’s alleged violation of supervised release, as indicated in U.S. Probation’s report and

judicial response dated January 25, 2021. In order to accommodate the probation officer’s

schedule, IT IS HEREBY ORDERED THAT the parties shall appear before the Court at 10:30

a.m. on Tuesday, February 9, 2021. Mr. Northington shall submit a letter to the Court no later

than Monday, February 1, 2021, stating whether he intends to appear in person or whether, in

light of the ongoing COVID-19 pandemic, he would prefer for the conference to be held

remotely via ZoomGov videoconference.

       In addition, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with Mr. Northington prior to the conference. If Mr. Northington consents,

and is able to sign the form (either personally or, in accordance with Standing Order M10-468,

20-mc-174 (CM) (S.D.N.Y. Mar. 27, 2020), by defense counsel), defense counsel shall provide

the Court with the executed form at least 24 hours prior to the proceeding. In the event Mr.

Northington consents, but counsel is unable to obtain or affix Mr. Northington’s signature on the
          Case 1:11-cr-00678-RJS Document 23 Filed 01/28/21 Page 2 of 3




form, the Court will conduct an inquiry at the outset of the proceeding to determine whether it is

appropriate for the Court to add Mr. Northington’s signature to the form.


SO ORDERED.

Dated:         January 28, 2021
               New York, New York
                                                    __________________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
              Case 1:11-cr-00678-RJS Document 23 Filed 01/28/21 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                             WAIVER OF RIGHT TO BE PRESENT AT
-v-
                                                                             CRIMINAL PROCEEDING
ANTHONY NORTHINGTON,
                                Supervisee.                                     11‐cr‐678 (RJS)
-----------------------------------------------------------------X


___       Supervised Release Conference

I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York at the
time the conditions of my release on supervision or my remand to custody are discussed. I have discussed these
rights with my attorney and wish to give up these rights for the period of time in which access to the courthouse has
been restricted on account of the COVID-19 pandemic. I request that my attorney and I be permitted to participate
by telephone, or if it is reasonably available by videoconferencing, in any conference with the court at which such
conditions or my remand are discussed.

Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of
supervised release, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being
held without my client being physically present in court.

Date:                ____________________________
                     Signature of Defense Counsel


                     ____________________________
                     Print Name




Accepted:            ________________________
                     Signature of Judge
                     Hon. Richard J. Sullivan
                     UNITED STATES CIRCUIT JUDGE
                     Sitting by Designation

                     Date:
